Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00001-CV

                                      IN RE Jordan HOPPE, Relator

                                             Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: March 9, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Jordan Hoppe petitions this court for a writ of mandamus. After considering the

petition, the appendix, and the response from real party in interest Scott Hoppe, this court

concludes relator has not shown herself to be entitled to the relief sought. Accordingly, the petition

for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2017-CI-02605, styled In the Interest of M.H. and A.H., pending in the 73rd
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.